Title: From George Washington to Thomas Clarke, 25 January 1785
From: Washington, George
To: Clarke, Thomas



Sir,
Mt Vernon 25th Jan: 1785

In your name & behalf Mr Laurens, as he passed thro’ this State last Month on his way from the seat of Congress to Charleston —presented me a very handsome gold headed cane: & accompanied it with such favorable sentiments of your

good wishes towards the American revolution—& the flattering opinion you entertained of me, as to induce me, contrary to my usual custom, to accept of it. With this acknowledgment thereof, I beg you to receive my thanks for so evincive a mark of your esteem & approbation, & the assurances of my being—Sir, Yrs &c.

G: Washington

